Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Bloebaum on August 15, 2022.
The application has been amended as follows:
Claims 17, 23 and 29 have been amended.
In particular,
Claim 17 has been amended as follows:
     17. (Currently Amended)  A method, performed by a master node (MN) in a radio access network, for establishing radio resources between a secondary node (SN) and a user equipment (UE), the method comprising:
sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE, wherein the one or more QoS flows are related to SN-terminated radio bearers that require resources provided by the MN; 
receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows; and
sending, to the SN, address information including respective identifiers of one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, wherein each tunnel identifier is associated with one of the following: a secondary cell group (SCG) split bearer; or a master cell group (MCG) bearer.


Claim 23 has been amended as follows:
     23. (Currently Amended)  A method, performed by a secondary node (SN) in a radio access network, for establishing radio resources between the SN and a user equipment (UE), the method comprising:
receiving, from the MN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE, wherein the one or more QoS flows are related to SN-terminated radio bearers that require resources provided by the MN; 
sending, to the MN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted in association with the requested QoS flows; and
receiving, from the MN, address information including respective identifiers of one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, wherein each tunnel identifier is associated with one of the following: a secondary cell group (SCG) split bearer; or a master cell group (MCG) bearer.
	
Claim 29 has been amended as follows:
     29. (Currently Amended)  A network node, of a radio access network, configured for multi-connectivity as a master node (MN) for a user equipment (UE), the network node comprising:
a communication interface configured to communicate with the UE and with a network node configured for multi-connectivity as a secondary node (SN) for the UE; and
processing circuitry operably coupled to the communication interface, whereby the processing circuitry and the communication interface are configured to:
send, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE, wherein the one or more QoS flows are related to SN-terminated radio bearers that require resources provided by the MN; 
receive, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows; and
send, to the SN, address information including respective identifiers of one or more 
tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, wherein each tunnel identifier is associated with one of the following: a secondary cell group (SCG) split bearer; or a master cell group (MCG) bearer.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 3 – page 8, filed August 10, 2022, with respect to claims 17-18, 21-24,  and 27-32 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 17-18, 21-24,  and 27-32 have been withdrawn.

Allowable Subject Matter
Claim(s) 17-18, 21-24,  and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 17-18, 21-24,  and 27-32  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 17, 23, and 29 …sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE, wherein the one or more QoS flows are related to SN-terminated radio bearers that require resources provided by the MN; receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows; and sending, to the SN, address information including respective identifiers of one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, wherein each tunnel identifier is associated with one of the following: a secondary cell group (SCG) split bearer; or a master cell group (MCG) bearer … and in combination with other limitations recited as specified in claims 17, 23, and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xu (US Pub. No.: 2020/0322831) discloses sending, by a first base station, a first message to a second base station, where the first message is used to request to add a data radio bearer DRB; receiving, by the first base station, a second message sent by the second base station, where the second message is used to indicate an identifier of at least one DRB; and sending, by the first base station, first information to user equipment, where the first information includes DRB configuration information, and the DRB configuration information includes the identifier of the at least one DRB. In the embodiments of this application, the first base station can add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective.
Yang (US Pub. No.: 2021/0092656) discloses in a handover process of a terminal from a source base station side to a target base station side, a UPF split state of a PDU session of the terminal may be determined and data transmission tunnel address coordination may be implemented, thereby enhancing flexibility of split control of the PDU session in the handover process of the terminal, preventing the target base station side from executing PDU session resource modify/modification indication and other processes again to perform the data transmission tunnel address coordination after the terminal completes the handover. Resource admission control efficiency of the target base station side can be improved, so that the PDU session enters a reasonable state of UPF split or UPF non-split as soon as possible, and signaling resources between the target base station side and a core network can be saved.
Shi (US Pub. No.:2020/0374689) discloses a transmission method comprises: receiving, from a user plane node, a first message comprising an uplink tunnel endpoint of a first interface, an uplink tunnel endpoint of a second interface, and a downlink tunnel endpoint of a third interface, the first interface is an interface between the user plane node and a first network node, the second interface is an interface between the user plane node and a second network node, and the third interface is an interface between the user plane node and a core network node; sending, the first network node, a second message comprising the uplink tunnel endpoint of the first interface; and sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469